On Motion for Rehearing.
In our original opinion, we held that the objection urged in appellant’s brief to the submission of issue No. 6 was not the one urged in the trial court and would not be considered. In appellant’s statement and argument under its proposition presenting that question no reference was made to where the objection to issue No. 6 could be found in the transcript, neither was the objection there set forth. In fact, the statement and argument did not show that any objection at all was urged. Under the rules we would have been at liberty to disregard the whole proposition, but, in keeping with our well-settled custom of endeavoring to ascertain all the facts reflected by the record in order not to punish the litigant because of an oversight on the part of his attorney, we went further into the question. Having found in appellee’s brief a statement that appellant’s objection was to be found on page 41 of the transcript, we examined that objection and did not search through the forty-seven pages of the transcript comprising appellant’s objections to the court’s charge for another. It now appears that appellant also objected to the charge because it assumed that Mrs. Seibenhausen drank milk from the bottle.
In the beginning we cannot agree with appellant that the question of whether Mrs. Seibenhausen ever drank any milk at all on the occasion complained of was a highly disputed fact in the trial court.
While Mrs. Richardson testified that Mrs. Seibenhausen had told her she was going to claim she drank glass and get a piece of money from appellant, there is no evidence in the record refuting Mrs. Sei-benhausen’s testimony that she drank milk from the bottle. Appellant evidently did not so consider the question in the court below. In its original objection to the submission of issue 6, we find it asserting that the evidence shows that she did drink *328from the bottle, and at least three of its requested issues assumed that fact.
The issue as reflected by the whole record was as to whether Mrs. Seibenhausen drank glass, and the fact that the court assumed that she drank milk from the bottle would not, we think, justify a reversal of the judgment.
After a careful reading of the other grounds presented in the motion, we have concluded that they are without merit and that with the above explanation as to the disposition of proposition No. 21, the motion should be overruled, and it is so ordered.